FILED
                            NOT FOR PUBLICATION                             FEB 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE DE JESUS AVILA SANDOVAL,                    No. 09-72904

              Petitioner,                        Agency No. A079-537-376

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2013
                              Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and CARR, Senior District
Judge.**

       Jose de Jesus Avila Sandoval (“Avila”) petitions for review from the

decision of the Board of Immigration Appeals (“BIA”) denying as untimely his

motion to reopen removal proceedings. This Court previously instructed the BIA


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable James G. Carr, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
to consider whether Avila’s motion should be deemed timely based on equitable

tolling of the filing period. The BIA abused its discretion by rejecting the

application of equitable tolling without any supporting factual or legal analysis.

See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). On remand, the

BIA shall, after considering arguments from the parties, reconsider whether Avila

is entitled to equitable tolling and explain the reasons for its decision.

      PETITION FOR REVIEW GRANTED AND REMANDED.